DETAILED ACTION
This action is responsive to the following communication: The amendment filed on 06/22/2022.  This action is made final.
Claims 1-8, 10-20 are pending in the case.  Claims 1 and 20 are independent claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-11, 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Castaneda et al. (US 2019/0155949 A1; hereinafter as Castaneda), or in the alternative, are rejected under 35 U.S.C. 103 as being unpatentable over Castaneda in view of Goodspeed et al. (US 2013/0080881 A1; hereinafter as Goodspeed).

As to claims 1 and 20, Castaneda teaches:
A method (see ¶ 0002) comprising: 
A computing apparatus (see Fig. 11 and ¶ 0074; user equipment device 1100) comprising: a processor (see Fig. 11 and ¶ 0074-0075; control circuitry 1104) and a memory storing instructions that, when executed by the processor, configure the apparatus to (see Fig. 11 and ¶ 0074-0075; storage 1108):
causing presentation of a graphical user interface (GUI) on a display screen, the GUI depicting primary content (see Fig. 2 and ¶ 0043-0046; ebook content/text 240 as shown in Fig. 2); 
causing presentation of an indicator corresponding to a portion of the primary content, the indicator indicating availability of secondary content related to the portion of the primary content; detecting user selection of the indicator (see Fig. 2, 4 and ¶ 0043-0049; the phrase “The Beast” is shown in bold, a box 250 highlights a phrase “be our guest”, selectable option 260 for related content; the phrase “The Beast” is shown in bold to signify its importance and also to depict a source or type of associated related content that has been identified by the media guidance application. Highlighted phrases or terms in the ebook can be depicted in a number of ways so that the user can see that different types of media may be associated with the phrase. For example, different colors or text styles may be used to signify that there may be a related movie, television show, video clip, news article, blog commentary, social network channels, user generated video commentary, etc. The highlighted phrases can be significant for different reasons. In some examples, the highlighted phrase may indicate that it has some related content and that if the phrase is selected, some additional content about the phrase can be accessed. The words in the ebook file that are shown with a highlight can be selected for display in a suitable manner by the media guidance application using information about the text from the ebook manifest file, and using metadata for the ebook. For example, a media guidance application may retrieve details about supplemental content for the ebook from a media database and identify terms to highlight in the ebook by matching supplemental content items with ebook text information from the manifest file for the ebook);
responsive to the detection of the user selection of the indicator, causing presentation of an index of secondary content associated with the portion of the primary content, the index of secondary content comprising a plurality of secondary content identifiers that are user selectable (see Figs. 2, 4, 5 and ¶ 0047-0051; Supplemental content related to the ebook may also be obtained by selecting an option 460 and by selecting certain text in the ebook display shown in a distinctive manner, e.g., by selecting “The Beast” which is highlighted to show that it has some related content. “The Beast” may be highlighted in a distinctive manner to indicate that it has supplemental content from a certain source or of a particular type, such as a movie or video clip, or a social network channel, or user generated commentary, etc.  [0049] When a query for supplemental content is created using the media guidance application by, for example, receiving a selection of an option for related content using buttons 260 (FIG. 2) or 460 (FIG. 4), or by selection of portions of text 250 or 450 (FIGS. 2 and 4, respectively), or by selection of text portions designated as having related content, a remote database of media content may be searched for supplemental content, or predefined links to supplemental content. The remote databases may be ebook or media databases that are accessible from the media guidance application via a home network (e.g. LAN) or the Internet. The searches may be performed by the media guidance application in one or more media databases in order to obtain search results. The search query may be created using selected text as well as information about an ebook, in particular location within the ebook.  Fig. 5 and ¶ 0051; presenting of supplemental content item/index as shown in Fig. 5; such as items 510, 520, 530, 540, 550) and identify respective sources of secondary content (Castaneda: Fig. 5 and ¶ 0019-0020, 0051; presenting of supplemental content item/index as shown in Fig. 5; such as items 510, 520, 530, 540, 550.  See Fig. 8 and ¶ 0057; source of the book). 

detecting user selection of a selected secondary content source identifier from the index of content (see Fig. 5 and ¶ 0055; item 510 is selected); 
responsive to the detection of the user selection of the selected secondary content source identifier, retrieving selected secondary content associated with the selected secondary content identifier (see Fig. 5 and ¶ 0055; Receipt of a user selection of the search results by the media guidance application, for example, search result 510, will lead to the supplemental content being delivered to the user device, e.g., as shown in FIG. 6. FIG. 6 shows a user device 600 showing Disney's Beauty and the Beast 610 which may be obtained by selecting the respective supplemental content from the screen in FIG. 5. In some scenarios, the display may include an option 620 to return to the ebook file. Selection of option 620 will cause the media guidance application to return the reader's display to the ebook text); and 
causing presentation of the selected secondary content within the graphical user interface (see Fig. 5 and ¶ 0055; Receipt of a user selection of the search results by the media guidance application, for example, search result 510, will lead to the supplemental content being delivered to the user device, e.g., as shown in FIG. 6. FIG. 6 shows a user device 600 showing Disney's Beauty and the Beast 610 which may be obtained by selecting the respective supplemental content from the screen in FIG. 5. In some scenarios, the display may include an option 620 to return to the ebook file. Selection of option 620 will cause the media guidance application to return the reader's display to the ebook text).
In the alternative, Goodspeed is relied upon for teaching the limitation: causing presentation of the selected secondary content within the graphical user interface (see Fig. 2-4 and 0041; a page view user interface 302 presenting an index of supplemental content in response to the selection of control 202.  See Fig. 9 and ¶ 0077; from the index user interface 302, the user can select an index item which causes presentation of a supplemental information view user interface 900 as shown in Fig. 9.  ¶ 0080; UI 900 is displayed within the user interface of the primary content display such as clicking on item 446 to return to the previous user interface such as the page view user interface 302.  ¶ 0055; the user can close the overlaying interface by clicking on the close-window control 456, this action will close the overlay interface and present the user with the text of page 37 at which the object Tin Woodman is first mention in the digital work 104).
Castaneda teaches a book user interface configured to display supplemental information related to the selected indicator as set forth above.  Goodspeed teaches a similar book user interface configured to display supplemental information within the user interface of the book display (Goodspeed: see Figs. 2-4, 9).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface disclosed in Castaneda to include the feature of displaying the selected supplemental content within the graphical user interface as taught by Goodspeed so that the user can navigate between the supplemental content and the primary content within the one graphical user interface as claimed. One of ordinary skill in the art would be motivated to make the combination because of the design choice and because Goodspeed suggests that the supplemental content user interface can be displayed as a pop-up or overlay displayed overtop of the primary content (i.e.., digital work 104) and that the supplemental content user interface can be displayed as a separate window or screen encompassing all or a portion of the display or may be displayed in a split screen arrangement in which the user interface Numerous other variations will also be apparent to those of skill in the art (Goodspeed: see ¶ 0041).

As to claim 2, the rejection of claim 1 is incorporated.  Castaneda and/or Goodspeed further teach: wherein the presenting of the index of secondary content further comprises providing the user with a second index of attributes, the second index corresponding to attributes of the secondary content that are user selectable to filter the plurality of secondary content source identifiers of the index of secondary content (Castaneda: Fig. 5 and ¶ 0051; presenting of supplemental content item/index as shown in Fig. 5; such as items 510, 520, 530, 540, 550.  ¶¶ 0019-0020; a user may select one of the search results in the display, and the media guidance application will generate a display of supplement content item that corresponds to the selected search result. For example, a user may select a movie or television episode from the list of search results and the media guidance application will generate a display of the selected media item by requesting the selected media item from a media source.  Alternatively, Goodspeed discloses this feature in Figs. 3-4 and ¶¶ 0116-0117; sources of digital works such as publishers, authors, movie distributers, studios, music companies, artists, and so forth. In the case of textual digital works, the digital work preparation module 1630 may receive a raw digital work 1632 from the publisher, author, or other source of digital works 1634, and may parse and process the raw digital work 1632 to make the digital work compatible with various display formats, device platforms, and so forth. For example, the digital work preparation module 1630 may identify the start location and end location of pages, paragraphs, sentences, and other information in the digital work, and may produce metadata for the digital work that identifies the digital work and the properties of the digital work to enable rendering of the digital work on an electronic device 100). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the index of supplemental content user interface disclosed in Castaneda to include the index user interface as taught by Goodspeed so that the index of the supplemental content user interface can display multiple index items as claimed. One of ordinary skill in the art would be motivated to make the combination to provide the index user interface that present more than one objects that are of interest to the user (Goodspeed: see ¶ 0025).

As to claim 3, the rejection of claim 2 is incorporated.  Castaneda and/or Goodspeed further teach: wherein the attributes comprise content creators, and the second index is a list of content creators (Goodspeed: see Figs. 3-4 and ¶¶ 0116-0117; sources of digital works such as publishers, authors, movie distributers, studios, music companies, artists, and so forth. In the case of textual digital works, the digital work preparation module 1630 may receive a raw digital work 1632 from the publisher, author, or other source of digital works 1634, and may parse and process the raw digital work 1632 to make the digital work compatible with various display formats, device platforms, and so forth. For example, the digital work preparation module 1630 may identify the start location and end location of pages, paragraphs, sentences, and other information in the digital work, and may produce metadata for the digital work that identifies the digital work and the properties of the digital work to enable rendering of the digital work on an electronic device 100). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the index of supplemental content user interface disclosed in Castaneda to include the index user interface as taught by Goodspeed so that the index of the supplemental content user interface can display multiple index items as claimed. One of ordinary skill in the art would be motivated to make the combination to provide the index user interface that present more than one objects that are of interest to the user (Goodspeed: see ¶ 0025).

As to claim 4, the rejection of claim 2 is incorporated.  Castaneda and/or Goodspeed further teach: wherein the attributes comprise a medium of content, and the second index is a list of content mediums (Castaneda: Fig. 5 and ¶ 0019-0020, 0051; presenting of supplemental content item/index as shown in Fig. 5; such as items 510, 520, 530, 540, 550.  Goodspeed: see Figs. 3-4 and ¶¶ 0116-0117; sources of digital works such as publishers, authors, movie distributers, studios, music companies, artists, and so forth. In the case of textual digital works, the digital work preparation module 1630 may receive a raw digital work 1632 from the publisher, author, or other source of digital works 1634, and may parse and process the raw digital work 1632 to make the digital work compatible with various display formats, device platforms, and so forth. For example, the digital work preparation module 1630 may identify the start location and end location of pages, paragraphs, sentences, and other information in the digital work, and may produce metadata for the digital work that identifies the digital work and the properties of the digital work to enable rendering of the digital work on an electronic device 100). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the index of supplemental content user interface disclosed in Castaneda to include the index user interface as taught by Goodspeed so that the index of the supplemental content user interface can display multiple index items as claimed. One of ordinary skill in the art would be motivated to make the combination to provide the index user interface that present more than one objects that are of interest to the user (Goodspeed: see ¶ 0025).

As to claim 5, the rejection of claim 1 is incorporated.  Castaneda and/or Goodspeed further teach: wherein the presenting of the selected secondary content further comprises overlaying the selected secondary content over the portion of the primary content, so that the user is operationally able to view both the selected secondary content and the primary content, simultaneously (Goodspeed: see ¶ 0041; the supplemental content user interface can be displayed as a pop-up or overlay displayed overtop of the primary content (i.e.., digital work 104) and that the supplemental content user interface can be displayed as a separate window or screen encompassing all or a portion of the display or may be displayed in a split screen arrangement in which the user interface Numerous other variations will also be apparent to those of skill in the art). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the index of supplemental content user interface disclosed in Castaneda to include the index user interface as taught by Goodspeed so that the user can navigate between the supplemental content and the primary content within the one graphical user interface as claimed. One of ordinary skill in the art would be motivated to make the combination because of the design choice and in view of explicit suggestions from Goodspeed (Goodspeed: see ¶ 0041).

As to claim 6, the rejection of claim 1 is incorporated.  Castaneda and/or Goodspeed further teach: wherein the presenting of the indicator further comprises presenting the indicator adjacent to the portion of the primary content (Castaneda: see Figs. 2, 4; indicators 250, 260). 

As to claim 7, the rejection of claim 1 is incorporated.  Castaneda and/or Goodspeed further teach: wherein the presenting of the index of secondary content comprises causing display of the index of secondary content adjacent to the portion of the primary content (Goodspeed: see ¶ 0041; the supplemental content user interface can be displayed as a pop-up or overlay displayed overtop of the primary content (i.e.., digital work 104) and that the supplemental content user interface can be displayed as a separate window or screen encompassing all or a portion of the display or may be displayed in a split screen arrangement in which the user interface Numerous other variations will also be apparent to those of skill in the art). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the index of supplemental content user interface disclosed in Castaneda to include the index user interface as taught by Goodspeed so that the user can navigate between the supplemental content and the primary content within the one graphical user interface as claimed. One of ordinary skill in the art would be motivated to make the combination because of the design choice and in view of explicit suggestions from Goodspeed (Goodspeed: see ¶ 0041).

As to claim 8, the rejection of claim 1 is incorporated.  Castaneda and/or Goodspeed further teach: wherein the presenting of the secondary content further comprises presenting a link to affiliated content related to the portion of the primary content, the link being user-selectable to be directed the user to a source of the affiliated content (Goodspeed: see Fig. 9 and ¶¶ 0077-0079; i.e., links 906, 908). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the index of supplemental content user interface disclosed in Castaneda to include the index user interface as taught by Goodspeed so that the user can navigate between the supplemental content and the primary content within the one graphical user interface as claimed. One of ordinary skill in the art would be motivated to make the combination because of the design choice and in view of explicit suggestions from Goodspeed (Goodspeed: see ¶ 0041).

As to claim 10, the rejection of claim 1 is incorporated.  Castaneda and/or Goodspeed further teach: identifying a plurality of sources of secondary content related to the primary content (Castaneda: Fig. 5 and ¶ 0019-0020, 0051; presenting of supplemental content item/index as shown in Fig. 5; such as items 510, 520, 530, 540, 550.  See Fig. 8 and ¶ 0057; source of the book); 
accessing a first source of the secondary content, from the plurality of sources of secondary content (Castaneda: Fig. 5 and ¶ 0019-0020, 0051; presenting of supplemental content item/index as shown in Fig. 5; such as items 510, 520, 530, 540, 550.  See Fig. 8 and ¶ 0057; source of the book); 
accessing the secondary content from the first source (Castaneda: Fig. 5 and ¶ 0019-0020, 0051; presenting of supplemental content item/index as shown in Fig. 5; such as items 510, 520, 530, 540, 550.  See Fig. 8 and ¶ 0057; source of the book); 
automatically analyzing the secondary content to generate metadata related to the secondary content (Castaneda: see Fig. 8 and ¶¶ 0043, 0046, 0050-0054; metadata); and 
using the metadata, automatically associating the secondary content with the portion of the primary content, the presentation of the index of secondary content associated with the portion of the primary content being based on the association of the secondary content with the portion of the primary content (Castaneda: see Fig. 2, 4, 8 and ¶¶ 0043, 0046, 0050-0054; metadata). 

As to claim 11, the rejection of claim 10 is incorporated.  Castaneda and/or Goodspeed further teach: wherein the identifying of the plurality of sources of secondary content comprises receiving identification of a source of secondary content from a user, and the automatic association of the secondary content with the portion of the primary content comprises identifying a portion of the secondary content associated with the portion of the primary content using the metadata, and, responsive to the identification of the portion of the secondary content, automatically associating the portion of the secondary content with the portion of the primary content (Castaneda: see Fig. 2, 4, 8 and ¶¶ 0043, 0046, 0050-0054; metadata.  ¶ 0057; source of the book). 
As to claim 18, the rejection of claim 10 is incorporated.  Castaneda and/or Goodspeed further teach: using the metadata, automatically identifying, and tagging portions of the secondary content (Castaneda: see ¶ 0024, 0110, 0124; tag line). 

As to claim 19, the rejection of claim 10 is incorporated.  Castaneda and/or Goodspeed further teach: using the metadata, automatically editing the secondary content based on the identification of a plurality of portions of the secondary content (Goodspeed: see ¶ 0033, 0055, 0068; the digital work provider may provide updates to the supplemental information. For example, if the prestored content included with the supplemental information is updated or changed, the digital work provider may provide these updates to the electronic device. In some instances, a policy is applied to determine whether the content has changed a sufficient amount to warrant providing an update to the prestored content. Additionally, one or more links or reference identifiers (e.g., hyperlinks, network location identifiers, uniform resource locators (URLs) etc.) to online sources of information and content about the objects may be updated in the supplemental information, or new links may be added, through the provision of updated supplemental information. Similarly, when other aspects of the supplemental information change, the supplemental information on the electronic device may be updated with this changed information. For example, with respect to the library view, new digital works may be produced that include one or more objects also in an existing digital work. Accordingly, the digital work provider may update the supplemental information relating to objects in existing digital works already stored on the electronic device by adding the occurrences and locations of the objects in the new digital works. Various other types of updates may also be made to the supplemental information).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the index of supplemental content user interface disclosed in Castaneda to include the index user interface as taught by Goodspeed so that the user can navigate between the supplemental content and the primary content within the one graphical user interface as claimed. One of ordinary skill in the art would be motivated to make the combination because of the design choice and in view of explicit suggestions from Goodspeed (Goodspeed: see ¶ 0041).

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Castaneda/Goodspeed further in view of Strosaker et al. (US 2020/0137429 A1; hereinafter as Strosaker).

As to claim 12, the rejection of claim 10 is incorporated.  Castaneda and/or Goodspeed further teach: wherein the secondary content comprises audio data and generate the metadata (Castaneda: see Fig. 8 and ¶ 0057; movie adaptations.  ¶ 0002; related content includes movie adaptation, movie or television show {~including audio data}.  ¶ 0017; metadata for an episode of the television series Beauty and the Beast can include closed caption text which can be searched to find closed caption terms that match the keywords or selected text portions. In another example, metadata for a movie can include taglines and keywords which can be matched to the search query terms). 
Castaneda/Goodspeed do not appear to teach analyzing of the secondary content comprises identifying speaker audio data within the audio data, and analyzing the speaker audio data in order to generate the metadata.  However, Strosaker discloses these limitations; specifically, Strosaker discloses identifying speaker audio data within the audio data, and analyzing the speaker audio data in order to generate metadata (see ¶ 0041-0043; wherein generating the metadata for each item includes: the program code performing object recognition to identify objects in repeating images in the video stream of an item, the program code analyzing the audio stream of the item to determine characteristics conveyed by sounds in the audio stream in the audio stream selected from the group consisting of: emotion, tone, and sentiment, the program code generating a transcript of speaker content comprising the audio stream of the item, the program code performing a textual analysis of the transcript to identify keywords in the transcript indicative of characteristics of the text selected from the group consisting of: content, tone, sentiment, and topic, and the program code retaining the repeating images, characteristics conveyed by sounds in the audio stream, and characteristics of the text as the metadata associated with the item). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the metadata generation feature disclosed in Castaneda/Goodspeed to include the audio analysis in the metadata generation as taught by Strosaker facilitate matching of the additional content with the selected content being delivered to the user, on the streaming platform (Strosaker: see ¶ 0019).

As to claim 13, the rejection of claim 12 is incorporated.  Castaneda, Goodspeed, and Strosaker further teach: wherein the analyzing of the speaker audio data comprises automatically generating a textual transcription of the speaker audio data (Castaneda: ¶ 0017; metadata for an episode of the television series Beauty and the Beast can include closed caption text which can be searched to find closed caption terms that match the keywords or selected text portions. In another example, metadata for a movie can include taglines and keywords which can be matched to the search query terms.  Goodspeed: see ¶ 0038; closed captioning transcripts.  Strosaker: see ¶ 0041, 0031). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the metadata generation feature disclosed in Castaneda/Goodspeed to include the audio analysis in the metadata generation as taught by Strosaker facilitate matching of the additional content with the selected content being delivered to the user, on the streaming platform (Strosaker: see ¶ 0019).

As to claim 14, the rejection of claim 12 is incorporated.  Castaneda, Goodspeed , and Strosaker further teach: wherein the analyzing of the speaker audio data comprises automatically detecting changes in at least one of tone or cadence of the speaker audio data, and generating the metadata based on the changes (Strosaker: see ¶ 0038, 0041; tone). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the metadata generation feature disclosed in Castaneda/Goodspeed to include the audio analysis in the metadata generation as taught by Strosaker facilitate matching of the additional content with the selected content being delivered to the user, on the streaming platform (Strosaker: see ¶ 0019).

As to claim 15, the rejection of claim 10 is incorporated.  Castaneda, Goodspeed , and Strosaker further teach: wherein the secondary content comprises audio data, and the analyzing of the secondary content comprises identifying audience audio data within the audio data, and analyzing the audience audio data in order to generate the metadata (Castaneda: ¶ 0017; metadata for an episode of the television series Beauty and the Beast can include closed caption text which can be searched to find closed caption terms that match the keywords or selected text portions. In another example, metadata for a movie can include taglines and keywords which can be matched to the search query terms.  Goodspeed: see ¶ 0038; closed captioning transcripts.  Strosaker: see ¶ 0041, 0031). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the metadata generation feature disclosed in Castaneda/Goodspeed to include the audio analysis in the metadata generation as taught by Strosaker facilitate matching of the additional content with the selected content being delivered to the user, on the streaming platform (Strosaker: see ¶ 0019).

As to claim 16, the rejection of claim 10 is incorporated.  Castaneda, Goodspeed, and Strosaker further teach: wherein the secondary content comprises video data, and the analyzing of the secondary content comprises analyzing image data of a speaker represented in the video data in order to generate the metadata (Strosaker: ¶ 0024, 0028, 0041; analysis of video stream.  ¶ 0031; metadata generated based on the analysis). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the metadata generation feature disclosed in Castaneda/Goodspeed to include the video analysis in the metadata generation as taught by Strosaker to facilitate matching of the additional content with the selected content being delivered to the user, on the streaming platform (Strosaker: see ¶ 0019).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Castaneda/Goodspeed further in view of Strosaker  and Rhoads et al. (US 2014/0080428 A1; hereinafter Rhoads).

As to claim 17, the rejection of claim 16 is incorporated.  Castaneda, Goodspeed, and Strosaker do not teach: wherein the analyzing of the image data of the speaker comprises identifying at least one of a predetermined movement of the speaker or a predetermined facial expression of the speaker. 
However, Rhoads discloses identifying at least one of a predetermined movement of the speaker or a predetermined facial expression of the speaker (see ¶ 0171-0172, 0639-0641; Image 44 is a snapshot of friends. Facial detection and recognition may be employed (i.e., to indicate that there are faces in the image, and to identify particular faces and annotate the image with metadata).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the video analysis method disclosed in Castaneda/Goodspeed/Strosaker to include the facial recognition method in the metadata generation as taught by Rhoads to identify a particular faces and annotate the image with metadata accordingly for further processing and future references; thus make it easier to locate the related content (Rhoads: see ¶ 0171).

Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive. 
With respect to claims 1 and 20, Applicants argue that Castaneda does not teach “display of a plurality of secondary content identifiers that are user selectable and identify respective sources of secondary content” (see Page 9).
In response, the examiner respectfully disagrees and directs the applicants to the fact that the term sources recited in the claims does not specify for it to be an author, speaker, YouTube channel or blog site as argued by the applicants (see the arguments page 9).  Therefore, the examiner is compelled to apply the broadest reasonable interpretation of what the sources may be consistent with the specification.  In this case, the sources could be interpreted to be documents, movies, clips, books, locations, links… that provide the supplemental content. 
With respect to the amendments upon which Applicant’s arguments rely, Examiner’s position is Castaneda discloses the elements: responsive to the detection of the user selection of the indicator, causing presentation of an index of secondary content associated with the portion of the primary content, the index of secondary content comprising a plurality of secondary content identifiers that are user selectable and identify respective sources of secondary content which is taught by Castaneda, see Figs. 2, 4, 5 and ¶ 0047-0051; Supplemental content related to the ebook may also be obtained by selecting an option 460 and by selecting certain text in the ebook display shown in a distinctive manner, e.g., by selecting “The Beast” which is highlighted to show that it has some related content. “The Beast” may be highlighted in a distinctive manner to indicate that it has supplemental content from a certain source or of a particular type, such as a movie or video clip, or a social network channel, or user generated commentary, etc.  [0049] When a query for supplemental content is created using the media guidance application by, for example, receiving a selection of an option for related content using buttons 260 (FIG. 2) or 460 (FIG. 4), or by selection of portions of text 250 or 450 (FIGS. 2 and 4, respectively), or by selection of text portions designated as having related content, a remote database of media content may be searched for supplemental content, or predefined links to supplemental content. The remote databases may be ebook or media databases that are accessible from the media guidance application via a home network (e.g. LAN) or the Internet. The searches may be performed by the media guidance application in one or more media databases in order to obtain search results. The search query may be created using selected text as well as information about an ebook, in particular location within the ebook.  Fig. 5 and ¶ 0051; presenting of supplemental content item/index as shown in Fig. 5; such as items 510, 520, 530, 540, 550; these search results 510, 520, 530 and 540 are selectable, and are all related to Beauty and the Beast, are different versions of movies that were created in different years; the different movies read on the sources of secondary content because from those movies provides the supplemental content {~secondary content} when selected.

With respect to claims 1 and 20, Applicants argue that Castaneda does not teach “retrieving selected secondary content from a selected secondary source associated with the selected secondary content source identifier” (see Page 9).
In response, the examiner respectfully disagrees. Examiner’s position is Castaneda discloses the elements: retrieving selected secondary content from a selected secondary source associated with the selected secondary content source identifier which is taught by Castaneda, see Fig. 5 and ¶ 0055; Receipt of a user selection of the search results by the media guidance application, for example, search result 510, will lead to the supplemental content being delivered to the user device, e.g., as shown in FIG. 6. FIG. 6 shows a user device 600 showing Disney's Beauty and the Beast 610 which may be obtained by selecting the respective supplemental content from the screen in FIG. 5. 

With respect to 103 rejection of claims 1 and 20, Applicants argue that Castaneda and Goodspeed do not teach “display of a plurality of secondary content identifiers that are user selectable and identify respective sources of secondary content” (see Page 11).
In response, the examiner respectfully disagrees and directs the applicants to the interpretation as mentioned in the response A set forth above. Examiner’s primary position is that Castaneda discloses the disputed features (see the Response A), but Goodspeed is alternatively relied upon for teaching these limitations, see Fig. 2-4 and 0041; a page view user interface 302 presenting an index of supplemental content in response to the selection of control 202.  See Fig. 9 and ¶ 0077; from the index user interface 302, the user can select an index item which causes presentation of a supplemental information view user interface 900 as shown in Fig. 9.  ¶ 0080; UI 900 is displayed within the user interface of the primary content display such as clicking on item 446 to return to the previous user interface such as the page view user interface 302.  ¶ 0055; the user can close the overlaying interface by clicking on the close-window control 456, this action will close the overlay interface and present the user with the text of page 37 at which the object Tin Woodman is first mention in the digital work 104.  Goodspeed further teaches in ¶ 0030: the digital work provider may generate an index for each digital work that can be used to generate the visual representations and other supplemental information on the electronic device. The digital work provider may also obtain additional or external content related to objects identified in a digital work from one or more authoritative sources, such as one or more online sources of information. Alternatively, one or more links or reference identifiers (e.g., hyperlinks, network location identifiers, uniform resource locators (URLs), etc.) for the content may be provided with the supplemental information in place of the prestored content. Thus, in some examples, rather than including the prestored content in the supplemental information, one or more reference identifiers may be displayed that can be selected by a user to obtain the content dynamically from a network location.  Thus, combined teaching of Castaneda and Goodspeed renders obvious the disputed features.
With respect to 103 rejection of claims 1 and 20, Applicants argue that Castaneda and Goodspeed do not teach “retrieving selected secondary content from a selected secondary source associated with the selected secondary content source identifier” (see Page 11).
In response, the examiner respectfully disagrees. Examiner’s position is Castaneda discloses the elements: retrieving selected secondary content from a selected secondary source associated with the selected secondary content source identifier which is taught by Castaneda, see Fig. 5 and ¶ 0055; Receipt of a user selection of the search results by the media guidance application, for example, search result 510, will lead to the supplemental content being delivered to the user device, e.g., as shown in FIG. 6. FIG. 6 shows a user device 600 showing Disney's Beauty and the Beast 610 which may be obtained by selecting the respective supplemental content from the screen in FIG. 5. 
In the alternative, Goodspeed is relied upon for teaching the limitation: causing presentation of the selected secondary content within the graphical user interface, see Fig. 2-4 and 0041; a page view user interface 302 presenting an index of supplemental content in response to the selection of control 202.  See Fig. 9 and ¶ 0077; from the index user interface 302, the user can select an index item which causes presentation of a supplemental information view user interface 900 as shown in Fig. 9.  ¶ 0080; UI 900 is displayed within the user interface of the primary content display such as clicking on item 446 to return to the previous user interface such as the page view user interface 302.  ¶ 0055; the user can close the overlaying interface by clicking on the close-window control 456, this action will close the overlay interface and present the user with the text of page 37 at which the object Tin Woodman is first mention in the digital work 104.  Goodspeed further teaches in ¶ 0030: the digital work provider may generate an index for each digital work that can be used to generate the visual representations and other supplemental information on the electronic device. The digital work provider may also obtain additional or external content related to objects identified in a digital work from one or more authoritative sources, such as one or more online sources of information. Alternatively, one or more links or reference identifiers (e.g., hyperlinks, network location identifiers, uniform resource locators (URLs), etc.) for the content may be provided with the supplemental information in place of the prestored content. Thus, in some examples, rather than including the prestored content in the supplemental information, one or more reference identifiers may be displayed that can be selected by a user to obtain the content dynamically from a network location.  Thus, combined teaching of Castaneda and Goodspeed renders obvious the disputed features

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example:
Keller (US 8542205 B1) – outputting different content on a touch-sensitive display of a device based at least in part on an amount of force applied to the touch-sensitive display. For instance, when a user reads an electronic book (eBook) on a device having a touch-sensitive display, the user may make a selection of a word or phrase within the eBook by touching the display at a location of the word or phrase. In response, the techniques may output information associated with the selected word. For instance, the device may output, in response, a dictionary definition of the selected word, a picture associated with the selected word, synonyms of the selected, or the like. Thereafter, the user may apply a greater or lesser amount of force to the selected word and, in response, the device may output other instances or uses of the selected word. 

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179